ITEMID: 001-76300
LANGUAGEISOCODE: ENG
RESPONDENT: EST
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF HARKMANN v. ESTONIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 5-3;Violation of Art. 5-5;Remainder inadmissible;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1955 in Estonia and lives in Tartu.
5. In 1995 or 1996 the applicant lodged an application with the Public Prosecutor’s Office in which he requested that criminal proceedings be initiated against four persons, including two police officers. The applicant had allegedly been beaten by these men. A prosecutor refused to initiate criminal proceedings.
6. Subsequently, the same four persons made a report concerning an offence allegedly committed by the applicant. They argued that the applicant had submitted false accusations concerning the beating. On 8 October 1996 criminal proceedings were instituted against the applicant under Article 174 § 1 (submitting knowingly false accusations concerning the commission of a criminal offence by another person) of the Criminal Code (Kriminaalkoodeks).
7. In the following years, the applicant repeatedly failed to appear at the police prefecture when summoned. On several occasions it proved to be impossible to compel him by force to appear (sundtoomine), as he was not present at the address he had indicated and his whereabouts were unknown. On some occasions, when the authorities found him, he refused to familiarise himself with the charges, to give statements or to sign an undertaking not to leave his place of residence (allkiri elukohast mittelahkumise kohta).
8. According to a forensic psychiatric expert opinion given in 2000 on the request of an investigator, the applicant was not mentally unsound but had a paranoid personality disorder. He was considered to be able to give statements, attend court hearings and serve any punishment.
9. Also in 2000 a new criminal case was instituted against the applicant, again under Article 174 § 1 of the Criminal Code. The case was joined with the case initiated in 1996.
10. In 2000 and 2001 the period of the preliminary investigation was extended repeatedly due to the applicant’s alleged ill-health. On 28 November 2001 he was compelled by the police to appear in the police prefecture. On the next day, he was presented with the formal charges under Article 174 § 1 of the Criminal Code. He refused to make any statements, to familiarise himself with any documents or to sign them.
11. On 15 January 2002 the prosecutor approved the summary of charges and the criminal case file was sent to the Tartu County Court (Tartu Maakohus).
12. On 17 January 2002 the County Court committed the applicant for trial and maintained the signed undertaking not to leave his residence as a preventive measure against him. The hearing was scheduled for 26 March 2002.
By a letter of 24 March 2002 the applicant informed the court that he could not participate in the hearing due to his ill-health. He requested that the hearing be adjourned.
On 26 March 2002 the hearing was adjourned due to the absence of the applicant and a new hearing was scheduled for 13 June 2002. The court decided that the applicant should be compelled by the police to appear before it on that date.
As the police was unable to find the applicant and to secure his attendance at the court hearing on 13 June 2002, the hearing was adjourned until 30 September 2002. The court again decided that the applicant had to be compelled by the police to appear in court.
13. On 30 September 2002 the applicant failed to appear in court. The police had been unable to secure his attendance, as during repeated checks no one had opened the door at his residence. The applicant’s appointed lawyer, the prosecutor and one of the victims had appeared before the court. The County Court decided to adjourn the hearing and to declare the applicant a fugitive. It decided that when found he should be taken into custody (vahi alla võtmine) and that a new hearing would be scheduled then. The court relied on Articles 66, 68, 73 § 1, 209, 218 and 223 of the Code of Criminal Procedure (Kriminaalmenetluse koodeks).
14. The applicant was taken into custody on 2 October 2002 in Tallinn.
15. He subsequently lodged a complaint addressed to the Tartu Court of Appeal (Tartu Ringkonnakohus). As stated by the applicant in the complaint, “[it was] handed over on 05.10.2002, in the presence of witnesses, to the officer in charge of the Arrest House of the Tallinn Police Prefecture to be transmitted to the Tartu Court of Appeal”.
A copy of the complaint submitted to the Court by the Government bears a handwritten note “Complaint received. Tartu County Court. 10.10.02” and a seal and signature of a judge of the County Court.
According to the complaint, the deprivation of the applicant’s liberty was unlawful, as he had not been presented with the decision of the County Court on the basis of which he had been arrested. Moreover, the decision had been taken by the County Court in his absence. He alleged that the registration of his residence at the address where the City Court had sent the summonses had been cancelled. He noted that, according to the Civil Code (General Principles) Act (Tsiviilseadustiku üldosa seadus), in case the residence of a person could not be determined, the place where he or she was actually staying should be deemed his or her residence. On 2 October 2002 he had stayed in Tallinn and prior to that in Tartu. However, he had not received the summonses. He requested that he be immediately released from custody and that the County Court’s decision concerning his arrest be invalidated.
16. The applicant was kept in custody until 17 October 2002. On that date the Tartu County Court held a hearing in the presence of the applicant, his appointed lawyer and the prosecutor. The court decided that, as the applicant and his lawyer had not familiarised themselves with the case file, the hearing had to be adjourned. As the applicant alleged that he had not received the summons for the hearing of 30 September 2002 and promised to appear before the court when invited in the future, he was released from custody. The court applied a more lenient preventive measure in respect of the applicant – a signed undertaking not to leave his place of residence.
17. On 5 November 2002 the Tartu Court of Appeal adjourned the hearing concerning the applicant’s appeal against the County Court’s decision of 30 September 2002, since the applicant’s lawyer had not appeared.
On the same day the Court of Appeal received the applicant’s amendments to his appeal. He alleged, inter alia, that he had never signed an undertaking not to leave his place of residence and claimed compensation for his unlawful detention.
18. On 11 November 2002 the Court of Appeal held a hearing and dismissed the applicant’s appeal. It noted that, under Article 73 § 1 of the Code of Criminal Procedure, preventive custody could be applied in order to prevent a defendant at trial from evading the criminal proceedings or committing a new crime. It held that the County Court had had good grounds to believe that the applicant was evading the criminal proceedings and that he was in breach of a signed undertaking not to leave his place of residence. He had not reacted to summonses sent to his place of residence and had not answered phone calls. The fact that the applicant had been taken into custody had made it possible, on 17 October 2002, to conduct a hearing, after which the applicant had been released. In respect of the applicant’s allegation that he had never signed an undertaking not to leave his place of residence, the Court of Appeal established, based on the case file, that the applicant had been presented with a decision according to which a prohibition to leave his place of residence had been applied as a preventive measure. The fact that the applicant had refused to sign it could not be interpreted to mean that the measure had not been applied. The preventive measure in the form of a signed undertaking not to leave one’s place of residence was not meant to restrict one’s freedom of movement; its purpose was rather to keep the court informed of the person’s whereabouts so that the criminal proceedings could be conducted without delays. However, in the particular instance, the criminal case could not be conducted without delays, as the applicant had failed to comply with the preventive measure applied under Article 69 § 1 of the Code of Criminal Procedure. The Court of Appeal noted that it was not possible in those proceedings concerning the appeal against the County Court’s ruling to decide on the compensation claim for damage.
Under the provisions of the applicable criminal procedure law, the decision of the Court of Appeal was final.
19. In late 2003 and 2004 the hearings in the criminal case were repeatedly adjourned, mainly due to the applicant’s failure to appear before the court and to comply with the court’s orders concerning his forensic psychiatric expert examination. At the same time, the applicant lodged numerous complaints and appeals against various institutions.
20. According to a forensic psychiatric examination’s report of 3 August 2005, the state of the applicant’s mind did not allow him to understand and control his acts. He was considered to be unable to give statements before a court or to serve punishment. His compulsory treatment was deemed to be unnecessary, as he presented no danger to himself or to society.
21. By a decision of 21 September 2005, the County Court found it established that the applicant had committed the acts that he had been charged with. However, since his state of mind had deteriorated, as evidenced by the forensic psychiatric examination’s report, and he was unable to give statements before a court and serve punishment, the criminal proceedings were discontinued. The decision could be appealed against within ten days.
22. By a decision of 27 September 2005, the Supreme Court (Riigikohus) rejected the applicant’s appeal against several decisions of lower courts, including the Court of Appeal’s decision of 11 November 2002. It held that only a lawyer – and not the applicant himself – could appeal against a decision of an appellate court. Moreover, the above decision of the Court of Appeal had been final according to the applicable criminal procedure law.
23. On 22 October 2005 the applicant lodged an appeal against the County Court’s decision of 21 September 2005.
24. The relevant provisions of the Code of Criminal Procedure (Kriminaalmenetluse koodeks), as in force at the material time, provided:
“(1) If there is sufficient reason to believe that an accused or a defendant at trial who is at liberty might abscond from an investigation or court proceedings or impede the establishment of the truth in a criminal matter or continue to commit criminal offences, or in order to ensure the enforcement of a court judgment, one of the following preventive measures may be applied with regard to him or her:
1) a signed undertaking not to leave place of residence (allkiri elukohast mittelahkumise kohta);
...
3) taking into custody;
...”
“(1) In the choice of preventive measure, there shall be taken into account the seriousness of the criminal offence in question, the personality of the suspect, accused, or defendant at trial, the possibility that the suspect, accused, or defendant at trial may abscond from the investigation or from the court proceedings or may impede the establishment of the truth, and the state of health, age, marital status and other facts concerning the suspect, accused or defendant at trial which may be relevant to the application of a preventive measure.
...”
“(1) A signed undertaking not to leave a place of residence means a written commitment obtained from a suspect, accused or defendant at trial not to leave his or her permanent or temporary residence without the permission of a preliminary investigator, prosecutor or court.
(2) If the suspect, accused or defendant at trial violates such a commitment, a more severe preventive measure may be applied with regard to him or her, the consequences of which the suspect, accused or defendant at trial shall be warned of at the time of obtaining his or her signature.”
“(1) A preventive custody measure may be applied in respect of a suspect, accused or defendant at trial in order to prevent him or her from evading the criminal proceedings or committing a new offence, as well as to ensure the enforcement of a court judgment.
...
(4) ... A person to be taken into custody has the right to request his or her interrogation by a county or city court judge with the participation of defence counsel ... Such requirements are not applied if the person to be taken into custody is a fugitive, or if his or her whereabouts are unknown.
(5) A preventive custody measure ... shall be granted or refused by a reasoned ruling of a county or city court judge. ...”
“A person taken into custody ... may challenge the custody measure by an appeal lodged within five days...”
“...
(3) A preventive measure applied in respect of a defendant at trial may be altered or annulled by the trial court or a higher court.
...”
“(1) A person who has been summoned ... has to promptly inform ... the court ... if he or she is unable to appear at the time indicated in the summons.
...”
“(1) Compulsory attendance (sundtoomine) may be ordered ... by a court with regard to ... an accused ..., if he or she fails to appear before ... the court and the summons indicates that the person concerned may be compelled to attend in case of failure to appear.
...
(2) Compulsory attendance is effected by the police.
(3) A person subject to compulsory attendance who is staying in the same district as ... the court may be detained for up to eighteen hours prior to the commencement of ... a court session. In the case of the compulsory attendance of a person who is staying in another district, the term of detention shall not exceed forty-eight hours.
...”
“(1) A criminal matter shall be heard in a session of a court of first instance in the presence of the defendant at trial whose appearance in court is mandatory.
...”
“If the defendant at trial fails to appear in a court session, a court shall adjourn the hearing of the criminal matter ... . The court shall impose a fine on a defendant at trial who fails to appear ... and shall decide on the application of compulsory attendance or other preventive measures with regard to the defendant at trial.”
“In the course of a court hearing of a criminal matter, the court has the right to choose, amend or annul ... the preventive measures previously chosen with regard to the defendant at trial.”
25. According to section 7(1) of the State Liability Act (Riigivastutuse seadus), a person whose rights are violated by the unlawful activities of a public authority in a public law relationship may claim compensation for damage caused to him or her.
26. A special law – Unjust Deprivation of Liberty (Compensation) Act (Riigi poolt isikule alusetult vabaduse võtmisega tekitatud kahju hüvitamise seadus) –, which entered into force on 1 January 1998, deals with the issues of compensation for damage caused by unlawful deprivation of liberty. According to section 1(3)(2) of the Act, damage caused by deprivation of liberty shall not be compensated for in a case where the person concerned absconded from the criminal proceedings, violated the obligation arising from a preventive measure not to leave his residence without the permission of a court, escaped or was in hiding.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
5-5
